Order entered August 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00416-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                              ELIZABETH HOSKINS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. MB07-20056-M

                                           ORDER
        The State’s August 19, 2013 second motion for extension of time to file the State’s brief

is GRANTED to the extent we ORDER the State to file the State’s brief by September 17,

2013. If the State does not comply with this order, this appeal will be submitted without the

State’s brief.

                                                      /s/   LANA MYERS
                                                            JUSTICE